Filed 5/16/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 115







Alan Lee Jessop, 		Appellant



v.



Grant Levi, Director of the North Dakota 

Department of Transportation, 		Appellee







No. 20160387







Appeal from the District Court of Dunn County, Southwest Judicial District, the Honorable William A. Herauf, Judge.



AFFIRMED.



Per Curiam.



Thomas F. Murtha IV, Dickinson, N.D., for appellant.



Michael T. Pitcher, Assistant Attorney General, Bismarck, N.D., for appellee.

Jessop v. Levi

No. 20160387



Per Curiam.

[¶1]	Alan Lee Jessop appeals a district court judgment affirming a Department of Transportation order revoking his driving privileges for 180 days.  He argues that revocation of his driving privileges for his refusal to submit to a warrantless blood test violates his right to be free from unreasonable searches and seizures.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
Beylund v. Levi
, 2017 ND 30, ¶ 27, 889 N.W.2d 907 (rejecting application of doctrine of unconstitutional conditions to violation of implied-consent laws in administrative license suspension proceedings).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers